SO ORDERED.
SIGNED this 24th day of June, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

   In re:


   ROBERTO MIGUEL MAZZONI,                    )       Case No. 3:19-BK-33128-SHB
                                              )       Chapter 7
                  Debtor.                     )

                              ORDER APPROVING COMPROMISE

            This matter is before the Court on the Motion of W. Grey Steed, Trustee, through

   counsel, to compromise a dispute related to the debtor’s claim of improper collection

   efforts and/or unfair practices under federal and state law for the benefit of the

   bankruptcy estate. Said Motion was filed and properly served on creditors and parties in

   interest entitled to receive notice, and there being no objection to the Motion presented

   by the Trustee, the Court is of the opinion that the Motion is well taken. It is, therefore,

            ORDERED that the Motion is granted and that the Trustee is authorized to settle

   the claim for the settlement amount of $17,000.00. It is further ORDERED that upon

   payment of the settlement amount, the debtor and the bankruptcy estate shall have no

   further or other claim related to the debtor’s claim of improper collection efforts and/or

                                                  1
unfair practices under federal and state law against the settling parties. It is further

ORDERED that the Trustee may pay the debtor his $6,000.00 exempt amount from the

settlement funds.



                                            ###

APPROVED FOR ENTRY:


/s/ F. Scott Milligan
F. Scott Milligan, BPR. No. 13886
PO Box 12266
Knoxville, TN 37912
865- 522-3311
Attorney for W. Grey Steed, Trustee



                                 CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2021, a true and correct copy of the foregoing Order
has been served upon the following by electronic mail (ECF).

                     Tiffany Dilorio, Attorney for US Trustee
                     John P. Newton, Jr., Attorney for Debtor

The following have been upon the persons listed below by placing a copy thereof, first
class postage prepaid, hand delivery, or facsimile.

                    (Roberto Miguel Mazzoni mailing matrix attached.)

                                   Roberto Miguel Mazzoni
                                   2180 Ranch Road
                                   Dandridge, TN 37725



                                                  /s/ F. Scott Milligan
                                                  F. Scott Milligan




                                              2
